[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15082         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JUNE 10, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                  D.C. Docket No. 1:09-cv-00246-KD-M

TIFFANY COLE,



                                                           Plaintiff-Appellant,

                                  versus

MOUNTAIN VIEW MARKETING, INC.,

                                                         Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (June 10, 2011)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Tiffany Cole, a female and former Senior Sales Manager with Mountain

View Marketing, Inc. (“Mountain View”), appeals the district court’s grant of

summary judgment as to her complaint alleging sex discrimination, raised

pursuant to Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.

§ 2000e-2(a).1 Conceding that Mountain View presented legitimate, non-

discriminatory reasons for firing her, Cole argues that those reasons were

pretextual.

       We review a district court’s grant of summary judgment de novo, and view

all of the evidence in a light most favorable to the non-moving party. Brooks v.

Cnty. Comm’n of Jefferson Cnty., Alabama, 446 F.3d 1160, 1161-2 (11th Cir.

2006).

       In this case, the record reflects undisputed evidence that financial

considerations motivated Mountain View to eliminate several positions in 2008. It

consistently maintained that a workforce reduction and geographical reasons - tied

to a requirement that individuals in Cole’s position drive to, and meet with, key

customers on a monthly basis - justified its decision to fire Cole and retain three

male Senior Sales Managers, who lived closer to key accounts. It then relied upon


1
 Cole’s complaint also invoked the Fourteenth Amendment, but she abandoned any issue with
respect to it because she did not raise it on appeal. United States v. Jernigan, 341 F.3d 1273,
1283 n.8 (11th Cir. 2003) (party abandons an issue if not raised in initial brief).

                                                2
Cole’s performance and lack of seniority, in addition to its previously asserted

reasons. Although Cole presented some evidence of her superior performance and

qualifications to those of the retained Senior Sales Managers, it did not

demonstrate that her performance and qualifications so far exceeded those of the

retained Senior Sales Managers that no reasonable person could have chosen to

retain any one of them over her under the circumstances presented.

      In sum, Cole did not refute Mountain View’s proffered reasons, and did not

provide more than a scintilla of evidence that they were pretexts for sex

discrimination. Because she did not present evidence that would permit a

reasonable fact-finder to disbelieve Mountain View’s proffered reasons, the

district court properly granted Mountain View’s motion for summary judgment.

      AFFIRMED.




                                          3